Title: John Dortic to Thomas Jefferson, 7 November 1812
From: Dortic, John
To: Jefferson, Thomas


          Sir Norfolk November 7th 1812 
           Travelling for Sometime, I Expected I Should pass through your place, now, being compelled to go back to New York, I must explain you the reason Why you did not receive the Fontainebleau’s Chasselas I had announced to you.
          I received two bundles of that vine by the brig Catharine Ray Whose Sailing was retarded till the 2d of may and besides She had 86 days passage. So that, when those vines came to my hand they were as dry as bones. I asked my friends for others & I hope to get them in good Season: I Sincerely wish it.
          I have the Honour to be Respectfully Sir Your most obedient ServantJohn DorticNew York
        